DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SCOTT GOLDSWORTHY,
                             Appellant,

                                     v.

         CAMPER & NICHOLSONS USA, INC., MIKI NAFTALI,
                     and BAGLIETTO S.p.A,
                           Appellees.

                              No. 4D21-2851

                              [April 28, 2022]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin Singer, Judge; L.T.
Case No. 062019CA015874AXXXCE.

  Evan H. Frederick and Corey A. Gross of Morgan & Morgan, P.A.,
West Palm Beach, for appellant.

   Arnaldo Vélez of Arnaldo Vélez, P.A., Coral Gables, and Michelle Otero
Valdes and Manuel F. Valdes of Chalos & Co., P.C., Coral Gables, for
appellee Camper & Nicholsons USA, Inc.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.